Citation Nr: 1203555	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  06-38 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for low back disability, rated as 40 percent disabling from May 1, 2005, and as 20 percent disabling from December 1, 2008. 

2.  Entitlement to a rating in excess of 20 percent for right lower extremity radiculopathy. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1985 to October 1985 and from March 1990 to April 2000. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

When this case was before the Board in September 2010, it was decided in part and remanded in part for additional development.  The case since has been returned to the Board for further appellate action.


REMAND

The Board is of the opinion that additional development is required before the appeal is decided. 

The Veteran's most recent VA examination for low back disability was performed on October 7, 2010.  On October 27, 2010, the Veteran had a spinal cord stimulator implanted, and he later had it removed in June 2011.

In light of this evidence suggesting that the Veteran's disability has increased in severity since the most recent VA examination, the Board has determined that the Veteran should be afforded another VA examination to determine the current degree of severity of his low back disability.  

Moreover, in an informal hearing presentation submitted in January 2012,   the Veteran's representative argued that the service-connected right lower extremity radiculopathy has increased in severity since the last VA examination in 2009.  Specifically, the Veteran's representative argued that the right lower extremity radiculopathy now required the Veteran to use a cane.           
  
Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding medical records pertaining to treatment or examination of the Veteran's service-connected low back disability and right lower extremity radiculopathy during the period of this claim.

2.  The Veteran should be scheduled for a VA examination for the purpose of determining the current severity of his service-connected low back disability and service-connected right lower extremity radiculopathy.  The claims files and a copy of this Remand must be made available to and reviewed by the examiner(s).

The examiner(s) should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.

The rationale for all opinions expressed should also be provided.

3.  The RO or AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  The requisite period of time for a response should be afforded.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


